COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         In the Interest of R. J., A Child

Appellate case number:       01-18-00729-CV

Trial court case number:     CV29910

Trial court:                 344th District Court of Chambers County

        This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”) for both the father, R.
J., Sr., and the mother, E. M. On September 11, 2018, appellant R. J., Sr.’s counsel,
William B. Connolly, filed an unopposed motion for a first extension of time to file
appellant’s brief, requesting a 20-day extension until September 30, 2018.

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2017). Here, the first notice of appeal was timely filed
on August 10, 2018, in the trial court from the August 6, 2018 final decree for termination
by appointed counsel for the mother, E. M., setting the 180-day compliance deadline for
February 6, 2019. See TEX. R. APP. P. 26.1(b). Although appellant R. J., Sr.’s motion is
unopposed, the accelerated schedule in termination cases requires greater compliance with
briefing deadlines and greater scrutiny of extensions.

       Appellant R. J., Sr.’s counsel contends that an extension is needed because after the
records were filed on August 27, 2018, he has been busy with several court appearances
and conferences in other cases.

        Accordingly, appellant R. J., Sr.’s motion for an extension of time to file appellant’s
brief is GRANTED until October 1, 2018, but no further extensions will be granted
absent extraordinary circumstances. See TEX. R. APP. P. 4.1(a), 38.6(d).

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually          Acting for the Court
Date: September 13, 2018